In a proceeding to invalidate a petition designating Helen Curzio Sears as a candidate in the Democratic Party primary election to be held on September 10, 1985 for the public office of Councilmember from the 34th Council District of the City of New York, the appeal is from a judgment of the Supreme Court, Queens County (Bianchi, J.), dated July 29, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The record clearly established that the respondent candidate was duly registered to vote with the Board of Elections of the City of New York under the name Helen Curzio Sears. The appellant failed to present any evidence to controvert that fact, nor was there a showing that the respondent candidate sought to misrepresent or withhold any information from the electorate regarding her name. Mollen, P. J., Mangano, Thompson, Rubin and Lawrence, JJ., concur.